DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alice Carroll (Reg. # 33,542) on 02/10/2021.

The application has been amended as follows: 

In the claims:

1. (Currently Amended) A method for generating an electronic signal representing physiological measurements with artifacts in the physiological measurements removed, the method comprising: 
obtaining, using a physiological measurement sensor integrated into a wearable device, an electronic physiological signal of a user; 
obtaining, using an accelerometer integrated into the wearable device, corresponding electronic motion data representative of motion of the user; 
determining, using a processor coupled to the physiological measurement sensor and the accelerometer, two or more motion cycles in the electronic motion data; 
constructing, using the processor, an electronic noise reference based on segments of the electronic physiological signal corresponding to the two or more motion cycles respectively; and 
generating, using the processor, the electronic signal representing the physiological measurements with the artifacts in the physiological measurements removed by filtering the electronic physiological signal with the electronic noise reference; 
wherein constructing, using the processor, the electronic noise reference comprises: 
normalizing, using the processor, the segments of the physiological signal in time; 

re-scaling, using the processor, the phase-locked artifact component to generate rescaled versions of the phase-locked artifact component corresponding to the respective segments of the electronic physiological signal; and 
concatenating 

3. (Currently Amended)  The method as claimed in claim 2, wherein determining, using the processor, two or more motion cycles in the motion data further comprises at least one of: a) performing differentiation, using the processor, on the filtered motion signal[[,]];  b) determining, using the processor, ; and c) determining, using the processor, 

17. (Currently Amended) The method as claimed in claim 1, further comprising setting a number of the motion cycles to be determined for the construction of the electronic noise reference, 

21. (Currently Amended) A device for generating an electronic signal representing physiological measurements with artifacts in the physiological measurements removed, the device comprising: 
a physiological measurement sensor configured to obtain an electronic physiological signal of a user; 

a processor coupled to the physiological measurement sensor and the accelerometer and configured to determine two or more motion cycles in the motion data, to construct an electronic noise reference based on segments of the electronic physiological signal corresponding to the two or more motion cycles respectively, and to generate the electronic signal representing the physiological measurements with the artifacts in the physiological measurements removed by filtering the electronic physiological signal with the electronic noise reference;
wherein the processor is configured to construct the electronic noise reference by executing the steps of: 
normalizing the segments of the physiological signal in time; 
obtaining an average of the normalized segments of the physiological signal as a phase-locked artifact component; 
re-scaling the phase-locked artifact component to generate rescaled versions of the phase-locked artifact component corresponding to the respective segments of the electronic physiological signal; and 
concatenating 

23. (Currently Amended)  The device as claimed in claim 22, wherein determining two or more motion cycles in the motion data further comprises at least one of:  a) performing differentiation on the filtered electronic motion signal; b) determining ; and c) determining 


21, wherein obtaining the average of the normalized segments of3235246.v1Docket No.: 5443.1000-001 the electronic physiological signal comprises enhancing in-phase components between the normalized segments of the electronic physiological signal.  

37. (Currently Amended) The device as claimed in claim 21, further comprising the processor being configured for setting a number of the motion cycles to be determined for the construction of the electronic noise reference, 

 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed 08/28/2020 (“Amendment”). Claims 1-3, 7, 8, 10, 15, 17, 20-23, 27, 28, 30, 35, 37, and 40 are currently under consideration. The Office acknowledges the amendments to claims 1-3, 7, 8, 10, 15, 17, 20-23, 30, 35, 37, and 40, as well as the cancellation of claims 9 and 29 (claims 4-6, 11-14, 16, 18, 19, 24-26, 31-34, 36, 38, and 39 having been previously cancelled). Further amendments have been made as shown above. 
The objection(s) to the drawings, specification, and/or claims, and the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced herein has/have been withdrawn in view of the corresponding amendments.
The rejections under 35 USC 101 are withdrawn because the claims are now directed to a practical application of the abstract idea via an improvement to the technology (i.e., an improved algorithm for removing artifacts by constructing a noise reference in the particular manner claimed).
The interpretations under 35 USC 112(f) are withdrawn in view of the amendments.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest constructing a noise reference by normalizing segments of a physiological signal in time, obtaining an average of the normalized segments as a phase-locked artifact component, re-scaling the phase-locked artifact component, and concatenating the re-scaled artifact component, the noise reference then being used to filter the physiological signal, as claimed, in combination with all other recited limitations (e.g. the noise reference corresponding to two or more motion cycles of motion data generated by an accelerometer of a wearable device, etc.).
US Patent Application Publication 2009/0326831 (“McGonigle”) teaches concatenating portions of a signal (Figs. 5, 6, 9, etc.) to enable determination of respiration rate (Abstract) with undesirable artifacts removed (¶ 0004), but does not teach e.g. re-scaling a phase-locked artifact component. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ANDREY SHOSTAK/Examiner, Art Unit 3791